PER CURIAM.
Yves St. Jean appeals his conviction for manslaughter, contending that there should be a reversal on account of a portion of the closing argument by the prosecutor. We conclude that the objected-to argument was fair reply to the defendant’s own closing argument, which charged improper police interrogation techniques. See Ferguson v. State, 417 So.2d 639, 641-42 (Fla.1982); Kent v. State, 702 So.2d 266, 269 (Fla. 5th DCA 1997), review denied, 717 So.2d 533 (Fla.1998); Meeks v. State, 667 So.2d 1002, 1002-03 (Fla. 3d DCA 1996).
Affirmed.